Scott, Judge,
delivered the opinion of the court.
This was an action by the City of Lexington, in its corporate capacity, to recover from the defendant, Aull, president of the Farmers’ Bank of Missouri, a penalty of one thousand dollars, imposed by ordinance of the city, for his refusal, in pursuance to said ordinance, to deliver to the assessor of said city a list of the shares of stock held in said bank, and the names of the persons who held the same, for the assessment thereof of said city’s taxes. The taxes were due for the year commencing June 1,1858. The suit was begun in the may- or’s court, where there was a judgment for the city, from which the defendant appealed to the circuit court, in which the judgment of the mayor’s court was reversed, upon which the city sued out this writ of error.
The Farmers’ Bank of Missouri was incorporated during the winter of 1856-7, and was established in the city of Lexington. The'act creating the several banks in the state, by the thirty-second section of the first article, provided that, “ in consideration of the privileges granted by this act to the banks incorporated in this state, each banking company agrees to pay to the state annually, one per cent, on the amount of the capital stock paid in by the stockholders other than the state, which shall be in full of all bonus and taxes to be paid to the state by the respective banks.”
The City of Lexington was incorporated by an act dated March 8, 1845. The eleventh section of the charter provided that the mayor and board of councilmen should have power, among other things, by ordinance, “ to levy and collect taxes upon real and personal property within the city not exceed*486ing one-half of one per cent., under the assessed value thereof,” with some exceptions, none of which affect this case. By an ordinance, dated May 13, 1858, the city, among other things, imposed a tax on shares of stock of incorporated companies, excepting manufacturing companies, the property of which alone was to be taxed.
The main question we shall examine in this case is, whether, under the foregoing state of facts, the City of Lexington could impose a tax on the shares of stock in the Farmers’ Bank of Missouri.
The City of Lexington was incorporated with a power to lay and collect taxes on real and personal estate within her limits at the time of the incorporation of the Farmers’ Bank of Missouri. There is no hardship in making those who reside or do business in incorporated towns or cities contribute to defray the expense incurred for their government, by which conveniences are afforded and a degree of protection furnished not enjoyed by those who are not members of a municipal body. These advantages are obtained by means of taxes imposed on the inhabitants of the town or city, and are over and above those possessed by the people of the state at large. The citizens of the state pay a tax for the support of the government which protects them. The inhabitants of a city, being also members of the state, pay the same tax for the same purpose: but being likewise members of a municipal body, which affords them advantages in addition to those possessed by the people at large, they, in order to enjoy those advantages, are compelled to pay a tax to which the state at large is not subject. Hence, under our system of government, there are what are called state taxes paid by all the members of the community, and corporate taxes paid by the inhabitants of a municipal body. We can not suppose that these considerations were overlooked by the general assembly in chartering the bank. In providing that for a consideration the bank should be exempt from taxes to be paid to the state, it could not have been intended to interfere with a matter with which the state had nothing to do. The pay*487ment of taxes to a city is a matter between the city and her inhabitants. If a town wants advantages not prejudicial to the rest of the state, and is willing to pay for them, it is no concern of the state. If we put a construction upon the charter which will exempt the bank from the city tax, we make the state guilty of the injustice of taking away that tax from those to whom it rightly belongs. If what the state receives is in full of all taxes, state and city, would she not have made some' provision by which a proportional part of the bonus she exacts should be paid to the city ? With what justice could the state go into a city -and take a bonus from a portion of the citizens, to be paid into her own treasury, in consideration that they should be exempt from the city taxes ? How unjust would this be to the city ? We can not suppose that the legislature intended such an act. It would in effect be taxing the city for the benefit of the state; for by exempting some, the taxes of the other's would be increased, and that, too, not for the advantage of the city, but for that of the state. The state surrenders her right of taxing the banks. The taxes she imposes are in consideration of the protection given by her. This protection is enjoyed by all, and all contribute the means of obtaining it. Now if, in addition to this protection, which is common to all, other advantages may be obtained in certain localities by means of taxation, and if the banks will do business in these localities, why should they not be made to contribute to defray the expenses incurred in obtaining the superior advantages which they share ? Because the state has exempted them from the taxes to be paid to her for the advantages she confers, why should they be exempt from taxes for advantages conferred at the expense of others ?
We do not think that there is any force in the objection that the city had no authority to pass the ordinance which required the president of the bank.to deliver to the city assessor a list of the shares of stock held in the bank and the names of the owners thereof. The idea of such an ordinance *488was suggested by the legislation of this state, as the ordinance, in its provisions, is very similar to the statute prescribing the mode of assessing taxes on the stock of incorporated companies. A more easy and effectual mode of assessing bank stock could hardly have been devised.
Reversed and remanded.
The other judges concur.